Name: 96/704/EC: Council Decision of 22 November 1996 concerning the provisional application of the International Natural Rubber Agreement 1995 by the Community
 Type: Decision
 Subject Matter: trade policy;  United Nations;  international trade;  international affairs;  chemistry
 Date Published: 1996-12-13

 13.12.1996 EN Official Journal of the European Communities L 324/1 COUNCIL DECISION of 22 November 1996 concerning the provisional application of the International Natural Rubber Agreement 1995 by the Community (96/704/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Whereas the International Natural Rubber Agreement of 1995, negotiated in the context of Resolution 93 (IV), the new partnership for development: Cartagena commitment, and the relevant objectives in the final document Cartagena Spirit, adopted by the United Nations Trade and Development Conference at its eighth session, was signed by the Community and 14 Member States (1) in December 1995 in accordance with the Council decision of 22 December 1995; Whereas it is necessary, for the provisional entry into force of the Agreement, that the Community and its Member States either ratify, accept or approve it or apply it provisionally assuming, in its entirety, their financial obligation as regards the Agreement; Whereas, since the International Natural Rubber Agreement of 1987 expired on 28 December 1995, the new Agreement should enter into force at the earliest opportunity in order to avoid any gap being maintained in the working of the intervention mechanisms of these two Agreements; Whereas the aims pursued by the new Agreement fall within the bounds of the common commercial policy; Whereas the following sources of finance are envisaged for the implementation of this Agreement:  contributions by party States to the administrative budget,  contributions by party States to the buffer stock; Whereas the application of the Agreement in question involves financial contributions by the Member States; Whereas the Member States of the Community have made known their intention to contribute to the provisional application of the said Agreement, deposited with the Secretary-General of the United Nations Organization; whereas it is therefore appropriate that the Community should give notice as quickly as possible of its intention to apply the Agreement on a provisional basis, HAS DECIDED AS FOLLOWS: Article 1 The Community hereby gives the Secretary-General of the United Nations Organization notice of its intention to apply the International Natural Rubber Agreement, 1995, which has been deposited with him, on a provisional basis, in accordance with the provisions of the Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to give the notice referred to in Article 1 on behalf of the Community. Done at Brussels, 22 November 1996. For the Council The President S. BARRETT (1) Portugal did not sign the Agreement. It will therefore have to accede to the Agreement after the entry into force thereof in order to participate.